Citation Nr: 0918622	
Decision Date: 05/19/09    Archive Date: 05/26/09

DOCKET NO.  06-24 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
organic heart disease, including hypertension.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1976 to 
June 1988.  He also had active duty for training from 
February 1973 to August 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2004 and October 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky.

In December 2008, the Veteran testified at a hearing before 
the Board.  At that time, the Veteran indicated that he no 
longer desired to pursue an appeal of entitlement to 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for organic heart disease, including hypertension.  
Therefore, the Board finds that the appeal of that claim has 
been withdrawn.  See 38 C.F.R. § 20.204 (2008).

At the December 2008 hearing, the Veteran submitted 
additional evidence to the Board in the form of a letter from 
a private physician.  The Veteran waived review of the newly 
submitted evidence by the agency of original jurisdiction 
(AOJ).  See 38 C.F.R. § 20.1304(c) (2008).  Thus, the Board 
will consider such evidence in the adjudication of this 
appeal.

(By the decision below, a previously denied claim of service 
connection for organic heart disease, including hypertension 
is reopened.  The underlying claim of service connection and 
the claim for TDIU are the subject of a remand that follows 
the decision below.)




FINDINGS OF FACT

1.  The Veteran does not have a right shoulder disability 
that is attributable to his active military service; nor is 
it caused or made worse by service-connected disability.

2.  By a July 1998 decision, the Board denied the Veteran's 
petition to reopen a claim of service connection for organic 
heart disease.

3.  Evidence received since the July 1998 decision relates to 
an unestablished fact necessary to substantiate the organic 
heart disease claim and it raises a reasonable possibility of 
substantiating the underlying claim.


CONCLUSIONS OF LAW

1.  The Veteran does not have a right shoulder disability 
that is the result of disease or injury incurred in or 
aggravated during active military service; a right shoulder 
disability is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2008).

2.  A July 1998 Board decision, which denied the Veteran's 
petition to reopen a claim of service connection for organic 
heart disease, is final.  38 U.S.C.A § 7104(b) (West 1991); 
38 C.F.R. § 20.1100 (1998).

3.  New and material evidence sufficient to reopen the 
previously denied claim of service connection for organic 
heart disease has been received.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. §§ 3.156, 20.1105 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

A. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action 
needed to render a decision as to the claim of service 
connection for a right shoulder disability has been 
accomplished.  Through an April 2007 notice letter, the RO 
notified the Veteran and his representative of the 
information and evidence needed to substantiate the Veteran's 
claim of service connection on a secondary basis.  The letter 
also provided the Veteran with the general criteria for 
assigning disability ratings and effective dates.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  
Although the letter did not contain information concerning 
service connection on a direct basis, the Veteran and his 
representative demonstrated actual knowledge of the elements 
of such a claim.  Through February 2008 and May 2008 
statements, as well as December 2008 hearing testimony, the 
Veteran and his representative set forth their contentions 
and beliefs that the Veteran has a right shoulder disability 
that was incurred in military service.

The Board also finds that the April 2007 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
Veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
asked the Veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his claimed 
disability.  Consequently, a remand of the service connection 
issue for further notification of how to substantiate the 
claim is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
right shoulder issue.  The Veteran's available service 
treatment records have been obtained and associated with the 
claims file.  Treatment records have also been obtained from 
the VA Medical Centers (VAMCs) in Chicago, Illinois; 
Indianapolis, Indiana; Marion, Indiana; Louisville, Kentucky; 
and Columbia, Missouri.  Records from the Social Security 
Administration (SSA) were requested and obtained by the RO.  
Additionally, in October 2007, the Veteran was provided a VA 
examination in connection with the claim, the report of which 
is of record.  Furthermore, as noted in the introduction, the 
Veteran was afforded a hearing before the Board in December 
2008, the transcript of which is also of record.  
Significantly, the Veteran has not otherwise alleged that 
there are any outstanding medical records probative of his 
right shoulder claim that need to be obtained.  Thus, VA has 
properly assisted the Veteran in obtaining any relevant 
evidence for this claim.

B. Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2008).  In addition, 
certain chronic diseases, such as arthritis, may be presumed 
to have been incurred during service if the disease becomes 
manifest to a compensable degree within one year of 
separation from qualifying military service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.307, 3.309 (2008).

Service connection may also be granted for disability that is 
proximately due to or aggravated by service-connected disease 
or injury.  38 C.F.R. § 3.310 (2008).

The Veteran has set forth two theories of entitlement for 
service connection for a right shoulder disability.  He 
asserts that he has arthritis of the right shoulder and that 
it was either caused by his service-connected tendonitis of 
the left shoulder or it developed during his active military 
service.  The Veteran was awarded service connection for left 
shoulder tendonitis in December 1988.

Records from the Louisville VAMC show that the Veteran sought 
treatment for right shoulder pain in August 2006.  At that 
time, he reported a two-month history of right shoulder pain.  
Thereafter, he was diagnosed with bilateral shoulder pain, 
likely bursitis.  No radiographic testing was carried out and 
no VA medical professional offered an opinion as to the 
origin of any right shoulder disability.

In October 2007, the Veteran underwent VA examination in 
connection with the claim.  The Veteran reported that, since 
his last VA examination in 2004, he began to experience pain 
in his right shoulder.  He reported that he had been 
diagnosed with tendonitis of the right shoulder and that he 
was told it was due to overuse of the right arm because he is 
unable to use the left shoulder on account of tendonitis.  
Examination reflected pain and tenderness on motion of the 
right shoulder.  Significantly, x-rays of the right shoulder 
revealed no evidence of fracture, dislocation, or other 
significant osseous abnormality.  The visualized joint space 
was unremarkable and the soft tissues appeared normal.  The 
stated impression in the x-ray report was a negative right 
shoulder.

The VA examiner appeared to find that the Veteran has right 
shoulder tendonitis.  The examiner stated that the bursitis 
diagnosis in the VA treatment records was made solely on the 
Veteran's complaint of right shoulder pain and without any 
testing for diagnostic confirmation.  According to the 
examiner, the most common cause of tendonitis is overuse.  
Tendonitis can occur in any joint in the body but it is most 
often found in the areas that are widely used for a variety 
of activities and repetitive movements.  Another common cause 
of symptoms of tendonitis is age-related changes in the 
tendon.  The examiner gave the opinion that the Veteran's 
right shoulder condition is not caused by or a result of 
service-connected left shoulder tendonitis.  The examiner 
stated that tendonitis does not spread from one joint to the 
next and there is no association with the Veteran's left 
shoulder tendonitis.  

In consideration of the evidence of record, the Board finds 
that the Veteran has right shoulder tendonitis and that it is 
not caused or made worse by service-connected disability.  
The October 2007 VA examination report is probative to the 
question of whether the Veteran has a right shoulder 
disability that is proximately due to or aggravated by 
service-connected disability.  Although the Veteran is 
service connected for left shoulder tendonitis and he has 
right shoulder tendonitis, the VA examiner opined that there 
is no link between the two disabilities.  The examiner 
explicitly found that the left shoulder tendonitis did not 
cause the right shoulder tendonitis.  When he stated that 
there is no association between the two disabilities, he 
implied that the left shoulder tendonitis has not aggravated 
the right shoulder tendonitis either.  The VA examiner's 
opinion is probative because the opinion is persuasive, well 
reasoned, and supported by the record.  Without sufficient 
evidence that the Veteran has a right shoulder disability 
that is caused or made worse by service-connected disability, 
service connection for a right shoulder disability is denied 
on a secondary basis.  See 38 C.F.R. § 3.310(a).

In his notice of disagreement, substantive appeal, and at his 
hearing, the Veteran asserted that he in fact believes that 
he has arthritis of the right shoulder that developed during 
active military service, and that direct service connection 
is his primary theory of entitlement.  He maintains that 
right shoulder arthritis was identified in military service.

The Veteran's available service treatment records only 
consist of records dating from October 1982.  From January 
1987 to his discharge from service, the Veteran was treated 
on several instances for left shoulder problems.  The service 
treatment records are negative for complaints of or treatment 
for right shoulder pain.  Right shoulder arthritis is not 
documented.  The March 1988 separation examination report did 
not list right shoulder arthritis as a defect or diagnosis 
and the upper extremity portion of the examination was 
normal.  In the medical history section of the separation 
examination, the Veteran reported having swollen and painful 
joints.  "Degenerative joint disease in the medical record" 
was noted in that portion of the examination.

The Veteran primarily points to a February 1988 bone scan 
report as evidence that arthritis of the right shoulder was 
identified in military service.  That report indicated that 
multiple views of the Veteran's skeleton were obtained and 
that the scan was abnormal.  It was stated that the findings 
within the larger joints were suggestive of probable early 
degenerative changes in those areas, particularly within the 
knees.  Abnormalities in the hips were also mentioned.  The 
report suggested clinical and radiographic correlation with 
the data because no prior study was available for comparison.  
The Board notes that the Veteran was seen at the orthopedic 
clinic in April 1988 following his separation examination but 
prior to his date of separation.  The entry indicated that 
the Veteran had degenerative joint disease of the knee and 
hips based on a bone scan.  Although the right shoulder was 
not specifically identified in the bone scan, the Veteran 
maintains that when the report referred to "larger joints," 
it included the right shoulder and is evidence of arthritis.

Despite the evidence contained in the February 1988 bone 
scan, post-service medical evidence does not demonstrate that 
the Veteran has right shoulder arthritis.  Notably, the 
evidence does not even show that the Veteran has arthritis of 
the knees, which calls in to question the value of any of the 
findings that were explicitly or implicitly in the bone scan 
report.  The bone scan report findings were suggestive of 
early degenerative changes of the knee and hips.  The report 
itself cautioned that radiographic and clinical confirmation 
was needed.  At a VA examination that was conducted in 
October 1988, shortly after the Veteran's separation from 
service, radiographic and clinical testing was undertaken.  
X-rays of the left shoulder were within normal limits and x-
rays of the knees and hips were normal.  Degenerative joint 
disease was diagnosed only by history.  At a later VA 
examination in January 1992, x-rays of the knees were normal 
as well.  The post-service medical evidence, which consists 
of thorough clinical and radiographic examination of the 
joints refutes any implication that the in-service bone scan 
represents definitive evidence of arthritis, let alone 
arthritis of the right shoulder.  Ultimately, the Board finds 
that the bone scan represents a set of suggestive findings at 
a given point in time that were later refuted.

The Board notes that x-rays of the right shoulder were taken 
in January 1995 at the Louisville VAMC after the Veteran 
complained of pain in his right underarm.  The impression was 
mild degenerative changes.  Based on the evidence obtained 
during the claim process, the Board does not find that right 
shoulder arthritis has been established.  X-rays taken at the 
October 2007 VA examination revealed a negative right 
shoulder and the examiner did not provide a diagnosis of 
arthritis.  The Board finds the recent x-ray and examination 
to be probative of whether the Veteran currently has 
arthritis as it was obtained since the claim was filed.  See, 
e.g. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) 
(holding that a current disability may be shown even though 
it resolves as long as a disability is shown at the time the 
claim is filed or during the pendency of the claim).  In the 
Veteran's case, degenerative changes of the right shoulder 
were seen approximately 12 years prior to filing his claim of 
service connection for a right shoulder disability.  It is 
unclear what the degenerative changes actually represented 
but they apparently did not represent chronic right shoulder 
arthritis as that disability has not been established.

Here, a current right shoulder disability has been 
established-tendonitis.  Arthritis has not been shown 
throughout the claim process.  The October 2007 VA examiner 
impliedly attributed the tendonitis to overuse or advancing 
age.  There was no suggestion that the Veteran's right 
shoulder tendonitis is attributable to his active military 
service.  Despite consistently seeking VA treatment since his 
separation from military service, tendonitis (or bursitis) 
was not identified until 2006, approximately 18 years after 
service.  Moreover, the Veteran reported only a two-month 
history of right shoulder pain at that time.  In light of 
these facts, there is no indication that the Veteran's right 
shoulder tendonitis is related to an in-service injury or 
disease.  Thus, a remand for further VA examination or 
opinion evidence is not necessary.  Without sufficient 
evidence that the Veteran has a right shoulder disability 
that was incurred in or aggravated during active military 
service, service connection is not warranted on a direct 
basis.

Additionally, the Board notes that there is no objective 
evidence that arthritis of the right shoulder manifested 
itself to a compensable degree within one year of the 
Veteran's separation from military service.  As noted above, 
arthritis has not been established as a current disability.  
Thus, service connection is not warranted for a right 
shoulder disability on a presumptive basis.  See 38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The Board has considered the Veteran's written contentions 
and hearing testimony with regard to his claim of service 
connection.  While the Board does not doubt the sincerity of 
the Veteran's belief that he has a right shoulder disability 
that is related to his time in service, as a lay person 
without the appropriate medical training or expertise, he is 
not competent to provide a probative opinion on a medical 
matter-such as the etiology of a current disability or a 
diagnosis requiring medical training such as arthritis.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

For all the foregoing reasons, the Board finds that the claim 
of service connection for a right shoulder disability must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the Veteran's claim of service connection, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 
(Fed. Cir. 2001).



II. Petition to Reopen a Previously Denied Claim

The Veteran asserts that he has heart disease, including 
hypertension, as a result of active military service.  He 
states that he developed heart disease during military 
service or his current heart disease can otherwise be 
attributed military service.  Thus, he contends that service 
connection is warranted for organic heart disease.

The Veteran originally filed a claim of service connection 
for heart disease in June 1988.  By a December 1988 rating 
decision, the RO denied the claim.  The Veteran appealed the 
decision to the Board.  By an August 1991 decision, the Board 
denied the claim of service connection for heart disease.  In 
that decision, the Board found that the Veteran did not 
currently have heart disease, including hypertension.  In 
July 1993, the Veteran petitioned to reopen the claim.  By a 
December 1993 rating decision, the RO determined that the 
claim should not be reopened.  The Veteran appealed the 
decision to the Board.  By a July 1998 decision, the Board 
concluded that the 1991 Board decision was final and that the 
Veteran's petition to reopen a claim of service connection 
for a cardiovascular disability was denied.  The decision was 
made on the account that new and material evidence had not 
been submitted.  Although it was acknowledged that a current 
cardiovascular disability had been established in coronary 
artery disease, the Board found that the evidence did not 
show any clinical attribution that the Veteran's coronary 
artery disease originated in service or was otherwise 
traceable thereto.  The Board's July 1998 decision is final.  
See 38 U.S.C.A § 7104(b) (West 1991); 38 C.F.R. § 20.110 
(1998).

In November 2003, the Veteran filed a petition to reopen his 
claim of service connection for heart disease.  The Board 
finds that the claim on appeal is subject to the finality of 
the previous Board decision because it constitutes a claim 
for the same disability.  Although the disability was 
characterized as a cardiovascular disability in the July 1998 
decision, it is clear that the characterization included 
organic heart disease and hypertension.  Cf. Boggs v. Peake, 
520 F.3d 1330 (Fed Cir. 2008) (holding that claims for 
disabilities based upon distinctly diagnosed diseases or 
injuries, such as conductive hearing loss and sensorineural 
hearing loss, must be considered separate and distinct 
claims).

VA may reopen and review a claim, which has been previously 
denied, if new and material evidence is submitted by or on 
behalf of the veteran.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. §§ 3.156(a), 20.1105 (2008).  The Board notes that 
38 C.F.R. § 3.156 was revised, effective October 6, 2006, but 
the changes affect only those claims where new service 
department records are obtained.  71 Fed. Reg. 52455-57 
(Sept. 6, 2006).  The definition of new and material evidence 
in 38 C.F.R. § 3.156(a) remains the same.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by case law, new evidence is that which was not of 
record at the time of the last final disallowance (on any 
basis) of the claim, and is not merely cumulative of other 
evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  Here, the last final denial pertinent to the 
claim now under consideration is the July 1998 Board 
decision.  For purposes of the new and material analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-13 (1992).

Furthermore, the Board must determine whether new and 
material evidence has been presented before it can reopen a 
claim to re-adjudicate the issue going to the merits.  The 
issue of reopening a claim goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim 
de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  In other words, the Board is required to first 
consider whether new and material evidence is presented 
before the merits of a claim can be considered.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  At no 
time during the claim process did the RO reopen the claim.

The evidence of record at the time of the July 1998 Board 
decision included:  service treatment records; VA examination 
reports, dated in October 1988, August 1990, January 1992, 
July 1994, and July 1997; treatment records from the VAMCs in 
Chicago, Indianapolis, and Louisville, dated from January 
1989 to October 1996; and applications, statements, and 
hearing testimony from the Veteran and his then-appointed 
representative.

The service treatment records previously of record included a 
June 1987 over-40 years old physical examination.  The 
Veteran had subjective complaints of chest pain at that time.  
An echocardiogram (ECG) revealed sinus bradycardia but was 
otherwise normal.  A chest x-ray was negative and a heart 
examination was normal.  It was noted that the Veteran had 
coronary artery disease risk factors, obesity, and atypical 
chest pain.  The physician conducting the examination doubted 
that the chest pain was cardiac in nature but stated that the 
Veteran had a high risk for coronary artery disease.  The 
heart portion of the Veteran's separation examination was 
normal.

An October 1988 VA examination report previously of record 
included a diagnosis of heart disease by history, but a 
normal cardiovascular examination and normal clinical 
examination of the heart.  A VA heart examination was 
conducted in August 1990.  The diagnosis was atypical chest 
pain.  Heart disease was not identified and a history of 
hypertension was denied.

Treatment records from the Chicago VAMC document that the 
Veteran was hospitalized in October 1992 with coronary artery 
disease, myocardial infarction, high cholesterol, and 
hypertension.  Subsequently, the Veteran was regularly 
treated for coronary artery disease, angina, and 
hypertension.  In April 1995, he underwent angioplasty 
surgery.  In September 1995, a bypass operation was 
performed.

As noted previously, the Board denied the petition to reopen 
the claim in July 1998 because the evidence did not establish 
that the Veteran's coronary artery disease originated in or 
was otherwise traceable to service.  In light of the prior 
final decision, the claim could be reopened with the 
submission of new and material evidence that pertains to the 
nexus element of a service connection claim; that is, new and 
material evidence of a relationship between the Veteran's 
heart disease and his active military service.

Since the July 1998 decision, the new evidence that has been 
added to the record includes:  VA examination reports, dated 
in April 2004 and October 2007; treatment records from the 
VAMCs in Marion, Louisville, and Columbia, dated from May 
1999 to April 2008; records from SSA, including VA treatment 
records and private records from Jewish Hospital in 
Louisville, dated in February 2000;  a September 2008 letter 
from M.M.S, M.D, of Cardiovascular Specialists in Louisville; 
and applications, statements, and hearing testimony from the 
Veteran, his wife, and his representative.

A review of the new evidence reveals that the Veteran has 
received regular treatment for coronary artery disease, 
including hypertension.  VA medical records do not contain a 
medical opinion regarding the origin of any organic heart 
disease.  The September 2008 letter from Dr. M.M.S indicates 
that the Veteran has also received recent private treatment 
for the disability.  Included in the letter is an opinion by 
Dr. M.M.S. regarding the origin of the Veteran's current 
cardiovascular disease.  He stated that it was his 
professional opinion that the wide-spread nature of the 
Veteran's atherosclerosis with multiple risk factors, 
including obesity, hypertension, dyslipidemia, diabetes, and 
previous tobacco use, certainly have an onset in his middle 
age and the stress that he might have been under during 
service could have had an additional effect on the natural 
course of the disease.

The Board finds that the September 2008 letter submitted by 
the Veteran constitutes new and material evidence in 
connection with the claim of service connection for organic 
heart disease, including hypertension.  The evidence is new 
because it was not previously before VA decision makers.  It 
is also material because it is supporting evidence of the 
nexus element of a service connection claim.  The evidence is 
not dispositive as to the origin of the Veteran's heart 
disease, but it nevertheless relates to an unestablished fact 
necessary to substantiate the claim and it raises a 
reasonable possibility of substantiating the claim.

Accordingly, the claim of service connection for organic 
heart disease, including hypertension, is reopened with the 
submission of new and material evidence.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  The Board will address the 
underlying claim of service connection in the remand section 
following the decision.


ORDER

Service connection for a right shoulder disability is denied.

The Veteran's claim of service connection for organic heart 
disease, including hypertension, is reopened; to this limited 
extent, the appeal of this issue is granted.


REMAND

A remand is warranted for the claim of service connection for 
organic heart disease, including hypertension.  Given that 
the Board has found that the claim should be reopened, the 
AOJ must adjudicate the claim on the merits in the first 
instance.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).  Additionally, the Board finds that further 
development is necessary regarding the claim.

The Veteran should be sent an updated VCAA letter notifying 
him of the information and evidence necessary to substantiate 
a claim of service connection for organic heart disease, 
including hypertension.  This is so in light of the reopening 
of the claim.  38 C.F.R. § 3.159(b)(1); see also 
Dingess/Hartman, 19 Vet. App. at 473.

It appears that the Veteran continues to receive regular 
treatment at the Louisville VAMC.  Updated treatment records 
should be obtained.

The Veteran submitted a letter from Dr. M.M.S. indicating 
that the Veteran has received treatment for heart disease at 
Cardiovascular Associates in Louisville.  Records should be 
requested from this private treatment provider.  
Additionally, VA treatment records indicate that the Veteran 
had heart surgery at Jewish Hospital in Louisville.  Although 
records dated in February 2000 were included in the SSA 
records, it appears that the Veteran has received treatment 
on other occasions at that facility.  Therefore, records 
should also be requested from that private treatment 
provider.

VA will provide a medical examination when there is:  (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) evidence establishing 
that an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies; and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability; but insufficient competent 
medical evidence on file for VA to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. 
§ 3.159(c)(4)(i) (2008); McLendon v. Nicholson, 20 Vet. 
App. 79, 81 (2006).

The Veteran was afforded VA examination in October 1988 and 
August 1990 after he initially filed a claim of service 
connection for heart disease.  Those examination reports do 
not contain a medical opinion regarding the origin of the 
Veteran's heart disease likely because the examiners did not 
identify any heart disease at that time of those 
examinations.  In any case, since a diagnosis was made with 
respect to heart disease, the Veteran has not been examined 
in connection with the claim.

The Board finds that the Veteran should be scheduled for a VA 
cardiovascular examination in order to determine whether the 
Veteran's current organic heart disease, including 
hypertension, is attributable to his active military service.  
The examination is important on account of the June 1987 in-
service examination that indicated the Veteran had risk 
factors for coronary artery disease, but did not appear to 
include a diagnosis.  Additionally, Dr. M.M.S. indicated that 
the Veteran's heart disease had its onset during "middle 
age," but no specific date was provided.  Dr. M.M.S. also 
suggested that military service could have had an effect on 
the Veteran developing heart disease.  Therefore, a medical 
nexus opinion that addresses the Veteran's service treatment 
records, the post-service records showing treatment for heart 
disease, and the letter from Dr. M.M.S., will likely provide 
the necessary evidence to adjudicate the reopened claim.

Regarding the TDIU claim, the Board notes that, because the 
outcome of the Veteran's claim of service connection for 
organic heart disease, including hypertension, may have a 
bearing on the Veteran's entitlement to a TDIU rating, it 
follows that, any Board action on the claim would be 
premature.  In fact, during the hearing, the Veteran's 
representative stated that a claim for individual 
employability would depend on service connection for heart 
disease.  Therefore, the Board will defer consideration of 
the TDIU issue.

Accordingly, these issues are REMANDED for the following 
actions:

1.  Send a new VCAA notice letter to the 
Veteran and his representative.  The 
letter should notify the Veteran of the 
information and evidence necessary to 
substantiate a claim of service 
connection for organic heart disease, 
including hypertension.  The letter 
should also contain notice of the manner 
in which both disability ratings and 
effective dates are assigned for awards 
of disability benefits.  See 
Dingess/Hartman, 19 Vet. App. at 473.  
The Veteran and his representative 


should be given an opportunity to respond 
to the notice, and any additional 
information or evidence received should 
be associated with the claims file.

2.  Obtain the Veteran's more recent 
treatment records (since April 2008) from 
the Louisville VAMC and associate the 
records with the claims folder.

3.  Request treatment records from 
Cardiovascular Associates and Jewish 
Hospital in Louisville.  Obtain a release 
from the Veteran as necessary.

4.  After securing any additional 
records, schedule the Veteran for a VA 
cardiovascular examination.  (Advise the 
Veteran that failure to appear for an 
examination as requested, and without 
good cause, could adversely affect his 
appeal.  See 38 C.F.R. § 3.655 (2008).)  
The entire claims file, to include a 
complete copy of this remand, should be 
made available to, and reviewed by, the 
designated examiner.  All appropriate 
tests and studies should be performed and 
all clinical findings should be reported 
in detail.  The examiner should identify 
the Veteran's current organic heart 
disease(s), including hypertension, if 
any.  Based on a review of the evidence 
of record, the examiner should provide an 
opinion as to the medical probabilities 
that the Veteran has an organic heart 
disease or hypertension that had its 
onset during or is otherwise attributable 
to his active military service.  
(Particular consideration should be given 
to the June 1987 in-service physical 
examination.)  The examiner should also 
indicate whether any such disability is 
more likely than not of post-service 
onset.  If a relationship to military 
service is not found, the 


examiner should reconcile the finding 
with Dr. M.M.S.' opinion in the September 
2008 letter, to the extent possible.  All 
opinions should be set forth in detail 
and explained in the context of the 
record.  An opinion must be provided for 
each identified organic heart disease.

After the requested examination has been 
completed, the report should be reviewed 
to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, it should be returned to the 
examiner.

5.  Undertake any additional development 
deemed necessary in connection with the 
TDIU claim.

6.  After undertaking any other 
development deemed appropriate, 
adjudicate the reopened claim of service 
connection for organic heart disease, 
including hypertension, on the merits.  
Re-adjudicate the TDIU claim.  If any 
benefit sought is not granted, furnish 
the Veteran and his representative with a 
supplemental statement of the case (SSOC) 
and afford them an opportunity to respond 
before the record is returned to the 
Board for further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


